Title: From George Washington to Major General William Heath, 21 October 1778
From: Washington, George
To: Heath, William


          
            Dear sir.
            Head Quarters Fredericksburgh 21st Otbr 1778
          
          I transmitted you, by a letter of yesterday, all the intelligence I then had, respecting the movements of the enemy in New-York. I now send you by this conveyance, extracts of a letter from Lord Stirling, and the report of a spy, which contain my latest information upon the subject. I am D. Sir. Your most hble servt
          
            Go: Washington
          
          
          p.s. I have the pleasure to inform you, that the taking of Dominica by the French is confirmed—The articles of capitulation upon the occasion were agreed to on the 7th of Septr Ult. and have just reached camp.
          
        